        Case 1:20-cv-00443-MJT Document 1 Filed 10/30/20 Page 1 of 6 PageID #: 1




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         BEAUMONT DIVISION

SARAH WILSON,                                                 §
    Plaintiff,                                                §
                                                              §           CIVIL CASE NO. 1:20-cv-443
v.                                                            §
                                                              §            JURY TRIAL DEMANDED
BIG LOTS STORES, INC.,                                        §
     Defendants.                                              §



                                   DEFENDANT BIG LOTS STORES, INC.’S
                                         NOTICE OF REMOVAL

             Pursuant to 28 U.S.C. § 1441, Defendant BIG LOTS STORES, INC. (hereinafter “BIG LOTS”)

     removes to this Court, the state court action described in Paragraph 1 below. Pursuant to 28 U.S.C.

     § 1446(a), Big Lots sets forth the following "short and plain statement of the grounds for removal."

                                                     I.
                                              THE REMOVED CASE

             1.          The removed case is a civil action filed with the 58th Judicial District Court of

     Jefferson County, Texas, on September 24, 2020, styled Sarah Wilson v. Big Lots Stores, Inc.,

     under Cause No. A-0206368 (the “State Court Action”).

                                               II.
                                  DOCUMENTS FROM REMOVED ACTION

             2.          Pursuant to FEDERAL RULE      OF   CIVIL PROCEDURE 81 and 28 U.S.C. § 1446(a),

     Defendant attaches the following documents to this Notice of Removal:

                  (a)       A list of all parties in the case, their party type and current status;

                   (b)      a civil cover sheet and certified copy of the state court docket sheet; a copy of
                            all pleadings that assert causes of action (e.g., complaints, amended complaints,
                            supplemental complaints, petitions, counter-claims, cross-actions, third party
                            actions, interventions, etc.); all answers to such pleadings and a copy of all

     WILSON/ DEFENDANT BIG LOTS STORES, INC.’S
     NOTICE OF REMOVAL                                                                                P a g e |1
     DOC #7429253 / 79539.00099
   Case 1:20-cv-00443-MJT Document 1 Filed 10/30/20 Page 2 of 6 PageID #: 2




                      process and orders served upon the party removing the case to this court, as
                      required by 28 U.S.C. § 1446(a);

             (c)      a complete list of attorneys involved in the action being removed, including
                      each attorney's bar number, address, telephone number and party or parties
                      represented by him/her;

             (d)      A record of which parties have requested trial by jury; and

             (e)      The name and address of the court from which the case is being removed.

                                            III.
                                      REMOVAL PROCEDURE

        3.         Except as otherwise expressly provided by Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the United States District Courts for the district and division embracing the

place where the action is pending. 28 U.S.C. § 1441. The Beaumont Division of the Eastern

District Court of Texas is the United States district and division embracing Jefferson County,

Texas, and the county in which the State Court Action is pending.

        4.         Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings

and orders in the State Court Action as of the date of this pleading are attached hereto as Exhibit

"A" and incorporated herein for all purposes.

        5.         Defendant will promptly give all parties written notice of the filing of this Notice

of Removal and will promptly file a copy of this Notice of Removal with the Clerk of the 58th

Judicial District Court, of Jefferson County, Texas, where the State Court Action is currently

pending.




WILSON/ DEFENDANT BIG LOTS STORES, INC.’S
NOTICE OF REMOVAL                                                                        P a g e |2
DOC #7429253 / 79539.00099
      Case 1:20-cv-00443-MJT Document 1 Filed 10/30/20 Page 3 of 6 PageID #: 3




                                                       IV.
                                                 REMOVAL IS TIMELY

            6.        According to the State Court Action file, Defendant BIG LOTS STORES, INC. was

served with a copy of Plaintiff's Original Petition ("Petition") on October 1, 2020, via personal

service.

            7.        Since the thirtieth day after service of the Petition on Defendant BIG LOTS STORES,

INC. falls on October 31, 2020 (a Saturday), this Notice of Removal is being timely filed within

the time limits specified in 28 U.S.C. § 1446(b).

                                                            V.
                                                    VENUE IS PROPER

            8.        The United States District Court for the Eastern District of Texas – Beaumont

Division, is the proper venue for removal of the State Court Action pursuant to 28 U.S.C. § 1441(a)

because the 58th Judicial District Court of Jefferson County, Texas, is located within the

jurisdiction of the United States District Court for the Eastern District of Texas – Beaumont

Division.

                                                   VI.
                                     DIVERSITY OF CITIZENSHIP EXISTS

            9.        This is a civil action relating to a premises liability claim that falls under the Court's

original jurisdiction pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court

based on diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

            10.       As admitted in the Petition, Plaintiff is a resident of Jefferson County, Texas and is

domiciled there.1




1
    Id. “Plaintiff's Original Petition” at p. 1 at III.

WILSON/ DEFENDANT BIG LOTS STORES, INC.’S
NOTICE OF REMOVAL                                                                                P a g e |3
DOC #7429253 / 79539.00099
      Case 1:20-cv-00443-MJT Document 1 Filed 10/30/20 Page 4 of 6 PageID #: 4




           11.       Defendant BIG LOTS STORES, INC., is a foreign Limited Liability Company

organized and existing under the laws of the State of Ohio. Additionally, BIG LOTS STORES, INC.'s

principal office is located at 4900 E. Dublin Granville Rd., Columbus, Ohio. Pursuant to 28 U.S.C.

§ 1332(c)(1), BIG LOTS STORES, INC. is not a citizen of the State of Texas.

           12.       Because the Plaintiff is a resident of the State of Texas and Defendant is not,

complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332.

                                    VII.
              THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

           13.       Plaintiff alleges in his Petition that he seeks "monetary relief of over $100,000.00,

and less than $250,000.00."2

           14.       Based on the aforementioned facts, the State Court Action may be removed to this

Court by BIG LOTS in accordance with the provisions of 28 U.S.C. § 1441(a) because: (i) this is a

civil action pending within the jurisdiction of the United States District Court for the Northern

District of Texas; (ii) this action is between citizens of different states; and (iii) the amount in

controversy as specifically pled by the Plaintiff, exceeds $75,000, exclusive of interest and costs.

                                                   VIII.
                                        FILING OF REMOVAL PAPERS

           15.       Pursuant to 28 U.S.C. § 1446(d), Big Lots is providing written notice of the filing

of this Notice of Removal to all counsel of record and is filing a copy of this Notice with the Clerk




2   See, "Plaintiff's Original Petition" p. 1 at II.

WILSON/ DEFENDANT BIG LOTS STORES, INC.’S
NOTICE OF REMOVAL                                                                           P a g e |4
DOC #7429253 / 79539.00099
   Case 1:20-cv-00443-MJT Document 1 Filed 10/30/20 Page 5 of 6 PageID #: 5




of the 58th Judicial District Court of Jefferson County, Texas, in which this action was originally

commenced.

                                                IX.
                                            CONCLUSION

        16.     Defendant Big Lots Stores, Inc. hereby removes the above-captioned action from

the 58th Judicial District Court of Jefferson County, Texas, and requests that further proceedings

be conducted in the United States District Court for the Eastern District of Texas – Beaumont

Division, as provided by law.

                                              Respectfully submitted,

                                              MAYER LLP
                                              750 North Saint Paul Street, Suite 700
                                              Dallas, TX 75201
                                              214.379.6900 / F: 214.379.6939


                                              By:
                                                     Zach T. Mayer, Attorney-in-Charge
                                                     State Bar No. 24013118
                                                     zmayer@mayerllp.com
                                                     Sara Krumholz
                                                     State Bar No. 24060579
                                                     E-Mail: skrumholz@mayerllp.com

                                              ATTORNEYS FOR DEFENDANT
                                              BIG LOTS STORES, INC.




WILSON/ DEFENDANT BIG LOTS STORES, INC.’S
NOTICE OF REMOVAL                                                                      P a g e |5
DOC #7429253 / 79539.00099
   Case 1:20-cv-00443-MJT Document 1 Filed 10/30/20 Page 6 of 6 PageID #: 6




                                    CERTIFICATE OF SERVICE

         The undersigned does hereby certify that on October 30, 2020, the foregoing Notice of
Removal was electronically filed, as required by the United States District Court for the Eastern
District of Texas, using the Court’s CM/ECF filing system, which will provide notice and a copy
of this document, with attachments, to the following, who are indicated to be registered ECF filers
in the United States District Court for the Eastern District of Texas:


                     Jonathan C. Juran              ☐E-MAIL
                      SBN: 11047225                 ☐HAND DELIVERY
              jonathanjuhan@sbcglobal.net           ☐FACSIMILE
                       Regina C. Bost               ☐OVERNIGHT MAIL
                      SBN: 24095693
                                                    ☐REGULAR, FIRST CLASS MAIL
               regina.juhanlaw@gmail.com
                                                    ☒CM/ECF
                   Attorneys for Plaintiff
                                                    ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED
                  985 I-10 North, Ste. 100
                   Beaumont, TX 77706
                409/832-8877 - Telephone
                 409/924-8880 - Facsimile
                   Attorneys for Plaintiffs


                                                     /s/ Sara Krumholz
                                                        Sara Krumholz




WILSON/ DEFENDANT BIG LOTS STORES, INC.’S
NOTICE OF REMOVAL                                                                    P a g e |6
DOC #7429253 / 79539.00099
